Citation Nr: 1415347	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-36 192A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Whether the Veteran has an employment handicap for purposes of entitlement to vocational rehabilitation services.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from August 1996 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 RO decision.

The Board has reviewed the Veteran's physical claims file, her vocational rehabilitation file, and also evidence available in her VA electronic files.


FINDINGS OF FACT

1.  The Veteran carries a combined 70 percent disability rating for disabilities including depression, a right knee disability, lumbar strain, left hip strain, asthma, herpes simplex, bilateral pes planus and bunions, right and left shin splints, right and left Achilles tendonitis, and allergic rhinitis.

2.  The Veteran's service-connected disabilities do not result in an impairment of her ability to prepare for, obtain, or retain employment consistent with her abilities, aptitudes, and interests.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation benefits pursuant to Chapter 31 have not been met.  38 U.S.C.A. §§ 3100, 3102 (West 2002); 38 C.F.R. §§ 21.1, 21.32, 21.33, 21.35, 21.40, 21.50, 21.51 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeal for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving waiver request).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) provides that VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  Moreover, 38 C.F.R. § 21.32 provides additional notice provisions, to include notifying the claimant of information or evidence that is necessary to substantiate the claim, of what evidence the VA will obtain and what evidence it is the responsibility of the claimant to submit, and of all applicable time limits involved in processing the claim.  

In this case, the Veteran has been adequately notified of all these elements, to include a notification letter mailed in March 2010, and a written notification which was given to her in person during an April 2010 Vocational Rehabilitation and Employment Program Orientation.  

The Board further finds that the duty to assist, as set forth in 38 C.F.R. § 21.33 has been satisfied in this case.  The RO has provided the Veteran with all relevant forms and applications, and gathered supporting documentation from the Veteran's claims file.  Additionally, the RO followed all the procedures required by law prior to reaching a determination as to whether she has an employment handicap, to include providing the Veteran with an initial evaluation of her employability performed by a vocational rehabilitation counselor.  Although the Veteran's VA education file has not been obtained for review, the Board finds that the determination reached herein, that the Veteran does not have an employment handicap for vocational rehabilitation purposes, would only be buttressed by the information contained in her education file, showing that she is currently, or was very recently, pursuing additional education without the assistance and support of vocational rehabilitation experts.

History and analysis

The Veteran obtained a bachelor's degree prior to entering service.  Her degree was in legal studies, and she worked as a paralegal prior to service.  In her statements made in support of the instant claim, however, she explains that she did not enjoy the work and quit to join the Marines.  Following her discharge from service, she was in and out of the workplace, working as a facilities coordinator, and as a realtor.  She also spent a period of time caring for her disabled, elderly mother, and staying home with her young children.  She has been offered at least one job during the past few years, however she turned it down because in her opinion it paid too little to adequately cover her childcare and commuting expenses.  She states she has applied for vocational rehabilitation for the purpose of returning to school for a Master's degree in psychology.  She feels that her relative lack of experience in the legal workplace together with the lengthy period of time she has been away from legal work prevent her from obtaining a paralegal position.

The Veteran carries a combined 70 percent disability rating for disabilities including depression, a right knee disability, lumbar strain, left hip strain, asthma, herpes simplex, bilateral pes planus and bunions, right and left shin splints, right and left Achilles tendonitis, and allergic rhinitis.  She asserts that her service-connected disabilities, especially her depression, hinder her in finding a job which matches well with her interests, skills, and talents.  

Although her complete VA educational file is not available to the Board for review, information in her electronic VA files indicates that she has been receiving VA Chapter 33 educational benefits for several years.  The Board thus concludes that she is currently, or was recently, using these benefits to pursue a degree program.

As a Veteran with a 70 percent disability rating, to be eligible for vocational rehabilitation benefits, she must be determined to be in need of rehabilitation because of an employment handicap.  38 C.F.R. § 21.40.  An employment handicap is defined as an impairment of a Veteran's ability to prepare for, obtain, or retain employment consistent with such Veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35.  An employment handicap will be found to exist only if a VA vocational rehabilitation expert determines that the Veteran meets the following conditions:  a) An impairment of the ability to prepare for, obtain, or keep employment in an occupation consistent with his or her abilities, aptitudes, and interests, and b) The individual has not overcome the effects of the individual's impairment of employability through employment in, or qualifying for employment in, an occupation consistent with his or her abilities, aptitudes, and interests.  This situation includes an individual who qualifies for a suitable job, but who does not obtain or keep the job for reasons beyond his or her control.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.51.  

Governing regulation provides that whether a Veteran, who otherwise meets the requirements for vocational rehabilitation service, has an employment handicap will be determined during an initial evaluation.  At that time, a counseling psychologist or vocational rehabilitation counselor will make this determination, based upon consideration of factors including the handicapping effects of the Veteran's service-connected and nonservice-connected disabilities on employability and on independence in daily living; the physical and mental capabilities that may affect employability and ability to function independently in daily living activities in family and community; the impact of the identified vocational impairments on the ability to prepare for, obtain, and keep suitable employment; the Veteran's abilities, aptitudes, and interests; the Veteran's personal history and current circumstances; and other factors that may affect the Veteran's employability.  38 C.F.R. § 21.50.

In this case, the Veteran underwent such an initial evaluation in April 2010.  The vocational rehabilitation counselor who conducted the evaluation reviewed the Veteran's service-connected disabilities, her educational history, and her employment history.  Following an interview with the Veteran, the counselor concluded that the Veteran does have an impairment of employability, and that her service-connected disabilities substantially contribute to the impairment of employability.  However, the counselor also concluded that the Veteran has overcome the effects of the impairment to employability as she currently has the skills to obtain and maintain an employment position which would not aggravate her service-connected disabilities and is compatible with her aptitudes, interests, and abilities.  In support of this conclusion, the counselor noted that the Veteran had turned down a job offer because she felt the pay was too low, and that she has a Bachelor's degree, as well as a consistent work history both during and after her military service.  The counselor then concluded that the Veteran does not have an employment handicap, as she has overcome her impairment to employability.  In other words, the Veteran was deemed by a vocational expert, to have transferrable skills to obtain and maintain suitable entry level employment despite her significant service-connected disabilities.  

Based largely upon this April 2010 assessment, in addition to the Veteran's own contentions, entitlement to vocational rehabilitation services was denied in April 2010.  The Veteran has disagreed with this determination and perfected an appeal.

In reviewing the Veteran's appeal, the Board initially observes that the severity and number of her service-connected disabilities is recognized by the 70 percent disability rating assigned, which indicates a significant level of overall impairment.  However, she must also demonstrate an employment handicap to be provided with vocational rehabilitation services.  In this case, the evidence does not show an employment handicap.  

Although the Veteran asserts that her service-connected disabilities do present an additional challenge to obtaining and retaining employment, she has not provided any solid examples of such challenge.  Furthermore, her work history does not indicate that her service-connected disabilities hampered her in finding or retaining work.  Rather, her history indicates that she left her position as a facilities coordinator when her husband found a job in another part of the country and the family moved with him.  She left her job as a realtor when the real estate market collapsed due to an economic downturn.  At other points when she was not working, she was taking care of her mother, who eventually had to move to a nursing home, and staying home with her young children.  The Board notes that neither of these occupations is low energy, or low skilled in nature.  Although she may not be able to obtain a paralegal position, as she states, she is still able to obtain employment despite her service-connected conditions, and her various administrative and office positions provide numerous transferable skills.  Also, it is clear that time periods when she has been unemployed are not due to circumstances beyond her control, but were, in fact, deliberate choices she made based on her family situation and her husband's occupational situation. 

Furthermore, her work history shows that she has made decisions about employment based upon factors such as her family situation, and the economy.  It would appear that her service-connected disabilities played a small or negligible role in these situations and decisions.  She was offered a job with the federal government, which she turned down not because of any impairment from her service-connected disabilities, but because of a pregnancy and because she felt it did not pay enough.  

The informed, expert opinion of the vocational rehabilitation counselor who performed the Veteran's initial evaluation in April 2010 must be given significant probative weight.  As summarized above, the counselor concluded that the Veteran's service-connected disabilities did not preclude her from being able to obtain and keep employment consistent with her abilities, aptitudes and interests. 

The Veteran certainly has every right to seek career training at the level of her choosing, and she ultimately is responsible for determining her own needs for an advanced education.  However, the purpose of Chapter 31 VA vocational rehabilitation services is not to provide the participant with whatever level of career training he or she chooses. Rather, the purpose of such services is to provide a level of training that facilitates suitable employment within the context of service-connected disability and employment handicap.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70.  As the Veteran's service-connected disabilities do not result in a current employment handicap, and do not impair her ability to prepare for, obtain, or retain employment consistent with her abilities, aptitudes and interests, the benefits afforded under Chapter 31 are simply not available to the Veteran.  The appeal must be denied.


ORDER

Because the Veteran does not have an employment handicap, she is not entitled to VA vocational rehabilitation services.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


